Citation Nr: 0943468	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a radical 
prostatectomy, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Nashville, Tennessee.
		
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in order to afford the Veteran a VA 
examination to determine the current severity of his 
disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009). 

Here, the record indicates that the Veteran was diagnosed 
with prostate cancer and underwent a radical prostatectomy in 
approximately December 2000.  He has not been rated for 
residuals of this procedure under the diagnostic codes for 
renal dysfunction or voiding dysfunction because the current 
medical evidence does not indicate that a dysfunction of 
these types exist.  Rather, he is rated via Diagnostic Code 
7522 for deformity of the penis.  Under that code, a 20 
percent evaluation is warranted where there is evidence of 
both a deformity of the penis as well as loss of erectile 
power.  The record indicates the Veteran suffers a loss of 
erectile power and he contends he suffers from a deformity of 
the penis as well.  Specifically, he alleges that as a result 
of his radical prostatectomy his penis has been shortened in 
length.  In support, he has submitted medical articles from 
the National Institute of Health as well as other sources, 
which confirm that a shortened penile length can result from 
the particular procedure the Veteran underwent.  The Veteran 
also contends he has a keloid near the incision site as a 
result of the procedure.  While a VA examination was 
conducted in May 2006, the examiner made no findings 
regarding penile length, and did not find the presence of a 
keloid. The Veteran's current VA treatment records similarly 
contain insufficient information in this regard.  The Board 
finds the Veteran should be re-examined to address these two 
issues before the claim can be fairly decided.

Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the effective date 
of an award in an increased rating claim.  Notice needs to be 
provided to the Veteran in this regard. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination in order to determine the 
current severity of the residuals of his 
radical prostatectomy.  The examiner 
should identify and completely describe 
all current symptomatology.  

Specifically, the examiner should make a 
finding on whether the Veteran currently 
manifests a shortened penile length as a 
result of his radical prostatectomy.  

A finding should also be made on whether 
a keloid is present and whether the 
keloid is located on the penis itself.  
The examiner should additionally provide 
a measurement of the keloid, whether it 
limits function in any way, whether it is 
unstable, and whether it is painful.

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of 
Diagnostic Code 7522.  The pertinent 
rating criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

2.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claim on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2009).

_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


